DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, 13, 14, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 104 234 031 herein referred to as Zhengzhou.
As to claim 1, Zhengzhou discloses a system for use with a crane (generally at 1, see figure 1) comprising:
a crane tool 2 attached or attachable to a hoisting cable (see figure 1) of the crane and one or more adaptors 4 attached or attachable to one or more tools for carrying out operations and/or to one or more components, the crane tool 2 comprising


a connector (7-15), and
at least one of the adaptors 4 comprising a connector-counterpart 4-1, wherein the connector (7-15) comprises a plurality of latches 13 evenly distributed over the circumference of the main body and the connector-counterpart 4-1 comprises a notch or a rim 4-1 configured for the latches to hook in or behind,
the latches 13 are pivotable about axes extending horizontally and tangentially through their lower ends enabling the latches to deflect inwards when the crane tool 2 is inserted in one of the adaptors 4, and hydraulic actuators are located inside the main body (7,8) to actively retract the latches by rotation about their axes to release the crane tool 2 from the at least one adaptor 4.
As to claim 2, Zhengzhou discloses wherein the connector (7-15) or the at least one connector-counterpart is a male connector and the other of the connector or the at least one connector-counterpart 4-1 is a female connector.
As to claim 3, Zhengzhou discloses wherein the at least one connector-counterpart 4-1 faces upwards.
As to claim 4, Zhengzhou discloses wherein the connector (7-15) or the at least one connector-counterpart 4-1 is rotationally symmetrical, or the connector (7-15) and the at least one connector-counterpart 4-1 are both rotationally symmetrical.
As to claim 6, Zhengzhou discloses wherein one or more of the adaptors 4 comprises a transition element (portion below 4-1) to couple the connector-counterpart 4-1 to the tool or component.

As to claim 7, Zhengzhou discloses wherein the connector (7-15), or the connector-counterpart 4-1, comprises guiding elements (see figures 3-4, opening being funnel shaped), or the connector and the connector-counterpart both comprise guiding elements.
As to claim 8, Zhengzhou discloses  wherein the crane tool comprises measuring equipment (i.e. pressure sensor).
As to claim 13, Zhengzhou discloses a method of installing an installation using a crane (generally at 1)  having a hoisting cable (see figure 1), a crane tool 2 attached to the hoisting cable and having a circle cylindrical main body 2 (also parts 7, 8, 9 are appear to be cylindrical)  and a connector (7-15), and one or more tools, one or more components or one or more tools and components having a connector-counterpart 4-1, wherein the connector (7-15) comprises a plurality of latches 13 and the connector-counterpart comprises a notch or a rim (4-1) configured for the latches 13 to hook in or behind, the latches are pivotable about axes extending horizontally and tangentially through their lower ends., enabling the latches to deflect inwards when the crane tool is inserted into or onto the connector-counterpart, and hydraulic actuators (7,8) are located inside the main body to actively retract the latches by rotation about their axes to release the crane tool from the connector-counterpart (4-1), the method comprising steps of:
lowering the crane tool 2 with its connector into or onto one said connector-counterpart (4-1) of one of the one or more tools or one or more components and establishing a connection between the crane tool and the tool or the component, lifting the tool or component with the hoisting cable.

As to claim 14, Zhengzhou discloses wherein the connection is established above ground level or deck level.
As to claim 19, although silent, the device of Zhengzhou is used as construction machinery foundation works and appears capable of being used in the installation of wind turbine.
As to claim 20, Zhengzhou discloses wherein connection capable of being established at least 5 meters above the ground or the deck level.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 104 234 031 herein referred to as Zhengzhou in view of Bateman et al (US 9,067,766).
As to claims 8 and 16, Zhengzhou discloses all that is claimed except for the measuring equipment.  Bateman et al discloses a hoisting type device comprising measuring equipment (see col. 6-7, lines 63-32), wherein the measuring equipment includes an inclination sensor.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide measuring equipment such as inclination sensor as disclosed by Bateman et al , since doing so provides the expected benefit of providing safety by monitoring the hoisting of loads.
	
Allowable Subject Matter
Claims 9-12, 15, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed  2/5/21 have been fully considered but they are not persuasive.
Applicant argues that claim 1 requires “...the latches are pivotable about axes extending horizontally and tangentially through their lower ends, enabling the latches to deflect inwards when the crane tool is inserted in one of the adaptors, and hydraulic actuators are located inside the main body to actively retract the latches by rotation about their axes to release the crane tool from the at least one adaptor.”
Applicant argues that the of Zhengzhou are only pivotable about a single axis (as shown on page 7 of Remarks in reproduced annotated Figure 2).
The Examiner also reproduces figure 2 with annotations to show three pivot points.

    PNG
    media_image1.png
    746
    437
    media_image1.png
    Greyscale

As such, Zhengzhou discloses the latches pivotable about axes extending horizontally and tangentially through their lower ends and capable of deflecting inwards when inserted into the adaptor.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043.  The examiner can normally be reached on Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



FLL